PER CURIAM.
[1,2] The original order for examination of the defendant before trial was clearly insufficient, because, it named no officer or managing agent of defendant to be examined. The amended order, from which this appeal is taken, undertook to supply this deficiency by inserting certain names, but was founded on no affidavit *619showing that the persons named were officers or managing agents. •Indeed, the papers in the case seem to indicate that they were not.
Order appealed from reversed, with $10 costs and disbursements, and motion to vacate order granted, with $10 costs.